FILED
                             NOT FOR PUBLICATION                             JUN 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS CAP,                                      No. 15-70584

               Petitioner,                       Agency No. A095-790-261

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Carlos Cap, a native and citizen of Guatemala, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597
F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion by denying Cap’s motion to reopen as

untimely, where the motion was filed more than a year after his final administrative

order of removal, and Cap failed to demonstrate materially changed country

conditions in Guatemala to qualify for the regulatory exception to the filing

deadline. See 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 998-990 (new

evidence lacked materiality).

      PETITION FOR REVIEW DENIED.




                                          2                                     15-70584